Title: [Diary entry: 3 September 1788]
From: Washington, George
To: 

Wednesday 3d. Thermometer at 64 in the morning—76 at Noon and 75 at Night. Clear morning with the Wind fresh from No. Wt. after which it became calm. Visited all the Plantations. In the Neck—6 Plows were crossing the B. Wheat field for sowing Wheat; one harrow in the Corn.

The Waggon & Ox Carts were getting in Wheat. The other hands (not with the Carts and at the Stacks) were Weeding and Earthing the Potatoes. At Muddy hole—The Pease having had a furrow thrown to them, all the Plows, except those belonging to the Plantation, went yeste[r]night to French’s. The other hands were getting in Wheat, and threshing out Rye. At Dogue run—The Oats and Barley being all in, & the other People having got through the Potatoes—all hands were employed in fencing Around the above stacks—repairing the Meadow & other fences of field No. 2 and preparing it for the reception of small stock—Into wch. 3 old Ewes and 4 Calves from the Mansion House were put. The Plows were at Work at French’s. At Frenchs—The Plows belonging to the Ferry—Dogue run and the Plantation, were crossing the East part of Field No. 5 (where Buck Wheat had been plowed in) in order to sow Wheat therein. The hands of the place were getting the Seed from the Flax in order to rot it. The cross plowing of the above ground was done miserably bad—owing to the B. Wheat & Weeds not being rotted and by choaking the Plows every 3 or 4 steps preventing them from penetrating the earth. At the Ferry—The Plows were employed as above—the Ferry men cleaning the shattered Wheat & other grain in the Yard and the other hands were brushing over some of the foulest of their Corn. From the Mansion house. Three old Ewes, and 4 Calves were sent to field No. 2 at Dogue run.